Citation Nr: 0510499	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  99-24 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a gastric ulcer as 
secondary to service-connected right knee, left knee, and 
right hip disabilities.

2.  Entitlement to service connection for fibromyalgia, to 
include as due to an undiagnosed illness.

3.  Entitlement to a higher initial rating for right knee 
retropatellar pain syndrome, currently rated 10 percent 
disabling.

4.  Entitlement to a higher initial rating for a left knee 
retropatellar pain syndrome, currently rated 10 percent 
disabling.

5.  Entitlement to a higher initial rating for chronic pain 
syndrome of the right hip, currently rated 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to May 
1996.  The DD Form 214 shows a period of prior active service 
totaling 3 years and 4 months.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

The veteran initially requested a hearing before a hearing 
officer at the RO.  A hearing was scheduled for December 
2003, but the veteran failed to appear.  

In light of the fact that the claims for increased ratings 
for right hip, right knee, and left knee disabilities are on 
appeal following the initial rating assigned for these 
disabilities, the issues have been characterized as such on 
the title page.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

It is noted that the veteran raised the issue of service 
connection for a back disability when he filed his notice of 
disagreement in March 2002.  As the matter is not currently 
on appeal, it is referred to the RO.  

The issues of service connection for a gastric ulcer and 
service connection for fibromyalgia are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.
FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
pain, productive of slight limitation of motion.

2.  The veteran's left knee disability is manifested by pain, 
productive of slight limitation of motion.

3.  The veteran's right hip disability is manifested by pain, 
productive of slight limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee hydromyelia patella have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5099-5003 (2004).  

2.  The criteria for an evaluation in excess of 10 percent 
for left knee retropatellar pain syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5099-5003 (2004).  

3.  The criteria for an evaluation in excess of 10 percent 
for chronic right hip pain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5299-5255 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in February 2001 and March 2003, as well as 
by the discussions in the November 1999 statement of the case 
(SOC) and the June 2003 and April 2004 supplemental 
statements of the case (SSOCs).  By means of these documents, 
the veteran was told of the requirements to establish 
increased ratings, of the reasons for the denial of his 
claims, of his and VA's respective duties, and he was asked 
to provide information in his possession relevant to the 
claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Board notes that service connection for the 
right hip, right knee, and left knee was granted in August 
1998.  A VCAA letter that specifically addressed increased 
ratings was not sent until March 2003.  However, the Board 
notes that in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-2003.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records, VA records, and private treatment reports.  There is 
no indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  VA examinations were conducted in 1996, 1997, and 
2003.  The reports are associated with the claims file.  The 
Board concludes that no further assistance to the veteran is 
required.  

Increased evaluations

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Moreover, it has been held that consideration of 
functional loss due to pain is not required when the current 
rating is the maximum disability rating available for 
limitation of motion.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  As the veteran is not in receipt of the 
maximum schedular evaluation under all applicable Diagnostic 
Codes involving limitation of motion, the factors of DeLuca 
are for application.  

The service medical records document ongoing treatment for 
the right hip, right knee, and left knee.  VA received the 
veteran's claim for these disabilities in May 1996, the month 
of his separation from service.  By rating action of August 
1998, service connection was established for each disability.  
Each disability was rated 10 percent disabling, effective May 
5, 1996.  The veteran appealed the assigned ratings.  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found; this 
is a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).  The Board finds that the 
evidence does not demonstrate that there was in increase or 
decrease in the disabilities at issue that would suggest the 
need for staged ratings.  Therefore, staged ratings will not 
be assigned.  


Right and Left Knees

In an August 1998 rating decision, the RO granted service 
connection for the veteran's hydromyelia patella of the right 
knee and retropatellar pain syndrome of the left knee and 
assigned each knee a 10 percent evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5099-5003, 
effective from May 5, 1996, the date of the veteran's date of 
separation from service.  The disabilities are rated by 
analogy as degenerative arthritis under Diagnostic Code 5003.  

In June 1996, the veteran's chiropractor reported the 
veteran's complaints of bilateral knee pain of approximately 
three to four years in duration.    

On VA examination in July 1996, the veteran complained of 
bilateral knee pain and stiffness.  His gait was normal.  
There was no effusion of either knee joint, and the patellae 
were not floating.  Internal and external ligaments were 
intact.  There was normal range of motion in the knee joints, 
but resistance to passive movement of the joints.  The 
examiner diagnosed chronic bilateral knee pain.  

At an August 1996 VA examination, the veteran complained of 
constant pain and difficulty walking or climbing stairs.  
Descending stairs was not a problem.  He had stopped running.  
There was no swelling or effusion.  The examiner noticed 
marked lateral instability of the knees, negative Lachman, 
negative pivot shift, and some tenderness of the lateral 
joint space on both knees.  X-rays were negative.  The ranges 
of hip motion were 105 degrees flexion, 45 degrees abduction, 
30 degrees adduction, and 30 degrees internal and external 
rotation.  

A November 1997 VA examination revealed a normal gait.  The 
extremities were essentially symmetrical with full range of 
motion of all joints and no evidence of inflammation, edema, 
atrophy, or fasciculation.  There was crepitus on the right 
knee range of motion.  The examiner diagnosed hydromyelia 
patella of the right knee.

Although scheduled for VA examinations between November 1997 
and March 2003, the veteran failed to report.  There are no 
reports of VA medical records of treatment during this 
period.

At a March 2003 VA examination, the veteran complained of 
pain, stiffness, and swelling of the knees.  The swelling 
primarily affects the right knee.  He also noted weakness and 
lack of endurance bilaterally.  He complained of instability 
bilaterally, but worse on the right.  There was locking 
primarily with the right knee.  
The veteran reported treating his knees with topical 
analgesics, NSAIDS, cane, and rest.  He denied the use of 
crutches or braces, as well as additional injury or surgery.  
He denied flare-ups with regard to the knees.  The veteran 
noticed adverse affects due to his inability to squat, climb 
stairs, and climb a ladder.  He could not walk greater than 
100 yards without difficulty with his knees.  

On evaluation, the examiner observed that the veteran 
ambulated slowly into the examination room with a cane in his 
right hand.  Visual inspection of the knees revealed equal 
size and consistency.  There was no evidence of muscle 
atrophy, rigidity, spasm, or wasting.  Palpation of the right 
knee revealed tenderness in the medial and lateral joint 
spaces.  The popliteal spaces were free of Baker's cyst.  
Right knee range of motion was 0 to 105 degrees, and left 
knee motion was 0 to 150 degrees.  There were no additional 
limitations noted with repetition of movement during the 
examination related to pain, fatigue, incoordination, 
weakness, or lack of endurance.  There was no evidence of 
instability of either knee.  The diagnosis was retropatellar 
pain syndrome of the right and left knee.  

Diagnostic Code 5099 represents an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. § 4.71a.  See 38 C.F.R. § 4.27 (2004).  
Separate diagnostic codes identify the various disabilities.  
Pertinent regulations do not require that all cases show all 
the findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on X-ray evidence may not 
be combined with ratings based on limitation of motion. 

The Board finds that a 10 percent rating is warranted for 
both knees.  The July 1996 VA examination revealed normal 
range of motion for the knee joints and full range of motion 
was demonstrated on the November 1997 examination.  Slight 
limitation was revealed on the March 2003 examination as the 
right knee demonstrated 0 degrees extension and 105 degrees 
flexion and the left knee demonstrated 0 to 150 degrees range 
of motion.  The Board notes that normal motion of the knee is 
0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  
Therefore, even when factoring in limitations due to pain, 
the report of normal range of motion indicates that flexion 
was not limited to the 45 degrees required for a 10 percent 
rating under Diagnostic Code 5260, or to the 10 degrees 
extension required for a 10 percent rating under Diagnostic 
Code 5261.  Further, in 2003, the VA examiner concluded that 
there were no additional limitations with repetition of 
movement that was related to pain, fatigue, incoordination, 
weakness, or lack of endurance.  Overall, even when factoring 
in the considerations set forth by the Court in DeLuca, the 
evidence shows that the limitations of the right and left 
knees are noncompensable.  Therefore, a 10 percent rating 
should be assigned as directed under Diagnostic Code 5003.  
Overall, there is not a question which rating should apply 
with regard to this period.  38 C.F.R. § 4.7.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
those applied, do not provide a basis to assign an 
evaluations higher than those assigned by this decision.  

Given the ranges of motion recorded in the medical 
examination and treatment reports in the claims file, the 
right and left knee disabilities at issue do not involve 
ankylosis, and any limitation demonstrated has not been 
described as comparable to ankylosis.  Therefore, Diagnostic 
Code 5256 that contemplates knee ankylosis will not be 
applied for any period.

In August 1996, the VA examiner noted marked lateral 
instability of both knees.  Diagnostic Code 5257 contemplates 
impairment of the knee such as recurrent subluxation or 
lateral instability.  However, findings recorded during the 
examination conducted one month prior and on subsequent 
examinations of November 1997 and March 2003, were negative 
for any objective findings that suggest an ongoing problem 
with instability.  Therefore, Diagnostic Code 5257 will not 
be applied.    

The medical evidence is negative for any findings of 
dislocated semilunar cartilage with frequent episodes of 
"locking" pain, and effusion into the joint.  Therefore, 
Diagnostic Code 5258 would not apply in this case.  

As discussed above, the reported ranges of motion do not show 
limitation of leg flexion to a degree that would warrant more 
than a noncompensable rating under Diagnostic Code 5260.  
Further, any limited leg extension demonstrated would not be 
assigned more than a noncompensable rating under Diagnostic 
Code 5261.  Therefore, the application of Diagnostic Codes 
5260 and 5261 would not result in the assignment of higher 
ratings.  

The evidence does not show that the veteran's right and left 
knee disabilities involve impairment of the tibia and fibula.  
Therefore Diagnostic Code 5262 is not for application.  

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.

Right Hip

The veteran's chronic pain syndrome of the right hip is rated 
10 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5255.  

In June 1996, the veteran's chiropractor reported the 
veteran's complaints of bilateral hip of approximately three 
to four years in duration.  

VA examinations were conducted in July and August 1996.  In 
July 1996, the veteran complained of chronic hip pain.  His 
gait was normal.  Internal and external ligaments were 
intact.  The examiner diagnosed chronic hip pain.  

In August 1996, the veteran complained of constant pain and 
difficulty walking or climbing stairs.  Descending stairs was 
not a problem.  X-rays were negative.  The ranges of hip 
motion were 105 degrees flexion, 45 degrees abduction, 30 
degrees adduction, and 30 degrees internal and external 
rotation.  

When several private physicians evaluated the veteran's 
lumbar spine in January 2001 in connection with a workers 
compensation claim, it was noted that there was excellent 
range of motion of the hips and knees without clubbing, 
cyanosis, or edema.  There was no evidence of joint effusion, 
crepitation, malalignment, instability, or subluxation.  

At a March 2003 VA examination, the veteran complained of 
pain, stiffness, fatigue, lack of endurance, and instability.  
The veteran reported treating his hip with topical 
analgesics, NSAIDS, cane, and rest.  He denied the use of 
crutches or braces, as well as additional injury or surgery.  
He denied flare-ups with regard to the hip.  The veteran 
noticed adverse affects due to his inability to squat, climb 
stairs, and climb a ladder.  He could not walk greater than 
100 yards without difficulty with right hip.  

The examiner observed that the veteran ambulated slowly into 
the examination room with a cane in his right hand.  There 
was no muscle atrophy, rigidity, spasm, or wasting of the 
right hip.  Palpation of the hip revealed tenderness in the 
area of the bone socket.  Flexion was 0 to 80 degrees flexion 
with a maximum of 120 degrees.  Abduction was accomplished 
from 0 to 20 degrees with a maximum of 45 degrees.  Adduction 
was 0 to 50 degrees at a maximum of 30 degrees.  Internal 
rotation was 0 to 20 degrees with a maximum of 40 degrees.  
External rotation was 0 to 25 degrees with a maximum of 45 
degrees.  There were no additional limitations with 
repetition of movement that was related to pain, fatigue, 
incoordination, weakness, or lack of endurance.  The 
diagnosis was right hip pain, without disease.  

Diagnostic Code 5299 represents an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. § 4.71a.  See 38 C.F.R. § 4.27 (2004).  
Separate diagnostic codes identify the various disabilities.  
Pertinent regulations do not require that all cases show all 
the findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).  

Diagnostic Code 5255 contemplates impairment of the femur.  A 
10 percent rating is assigned for malunion of the femur with 
slight knee or hip disability.  When moderate, a 20 percent 
rating is assigned.  A 30 percent rating is assigned when 
there is malunion of the femur with marked knee or hip 
disability.  A 60 percent rating is assigned for fracture of 
the surgical neck of the femur with false joint, or for 
fracture of shaft or anatomical neck of the femur with 
nonunion, without loose motion, weight bearing preserved with 
aid of brace.  A maximum rating of 80 percent is assigned for 
fracture of the shaft or anatomical neck of the femur with 
nonunion, with loose motion (spiral or oblique fracture).  

Here, the veteran has primarily complained of right hip pain 
and has described how the pain limits his ability to squat, 
climb stairs, climb a ladder, and walk a distance greater 
than 100 yards.  Therefore, hip disability has been shown.  
However, the objective findings demonstrated on examination 
are negative for more than slight limitation of motion.  
Normal hip abduction is 0 to 45 degrees and normal hip 
flexion is 0 to 125 degrees.  See 38 C.F.R. § 4.71a, Plate 
II.  When examined in 1996, abduction to 45 degrees was 
accomplished, and in 2003, abduction to 20 degrees with a 
maximum of 45 degrees was accomplished.  Flexion was limited 
to 105 degrees in 1996 and to 120 degrees in 2003.  Further, 
in 2003, the VA examiner concluded that there were no 
additional limitations with repetition of movement that was 
related to pain, fatigue, incoordination, weakness, or lack 
of endurance.  Therefore, even when factoring in the 
considerations set forth by the Court in DeLuca, no more than 
slight disability of the hip has been shown and there is not 
a question as to which rating should apply.  38 C.F.R. § 4.7.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5299-5255, do not provide a basis to assign an evaluation 
higher than the 10 percent rating currently in effect.

Given the ranges of motion recorded in the medical 
examination and treatment reports in the claims file, the 
disability at issue does not involve ankylosis, and any 
limitation demonstrated has not been described as comparable 
to ankylosis.  Therefore, Diagnostic Code 5250 that 
contemplates hip ankylosis will not be applied.

Diagnostic Code 5252 contemplates limitation of thigh 
flexion, and a 20 percent rating is assigned for flexion 
limited to 30 degrees.  As noted, slight limitation in 
flexion has been shown, but not to a degree comparable to a 
limitation of 30 degrees.

Diagnostic Code 5253 contemplates impairment of the thigh, 
and a maximum rating of 20 percent is assigned for limited 
abduction with motion lost beyond 10 degrees.  Given the 
reported ranges of motion, the application of Diagnostic Code 
5253 would not result in the assignment of a 20 percent 
rating.   

There are no indications from the clinical findings that the 
right hip disability involves problems with the flail joint.  
Therefore, the 80 percent rating available for the flail 
joint of the hip under Diagnostic Code 5254 is not for 
consideration.  

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.

Extraschedular Consideration

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

While the veteran's right hip, right knee, and left knee 
disabilities are productive of limitations that would 
interfere with employment, the ratings assigned for each of 
these disabilities contemplates a level of interference with 
employment associated with the degree of disability 
demonstrated.  Further, the evidence shows that the veteran 
suffers from other physical conditions, including a lumbar 
spine condition, which also interferes with employment.  
Hence, the Board finds that marked interference with 
employment (i.e., beyond that contemplated in the assigned 
rating) is not shown.  Additionally, the record consists of 
treatment reports and VA examination reports that include 
findings regarding the symptoms and manifestations of the 
disabilities at issue.  These records do not indicate or 
contain references to frequent hospitalization for treatment 
of these disabilities.  Moreover, the right hip, right knee, 
and left knee disabilities are not otherwise shown to render 
impractical the application of the regular schedular 
standards.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating greater than 10 percent for a right 
knee disability has not been established, and the appeal is 
denied.

Entitlement to a rating greater than 10 percent for a left 
knee disability has not been established, and the appeal is 
denied.

Entitlement to a rating greater than 10 percent for chronic 
right hip pain has not been established, and the appeal is 
denied.


REMAND

Post-service records show that the veteran underwent a 
gastric ulcer repair and incidental appendectomy in April 
1999 and that the veteran used non-steroidal anti-
inflammatory drugs (NSAIDS) to treat his service-connected 
right hip, right knee, and left knee disabilities.  In this 
case, the veteran asserts that his gastric ulcer is due to 
the use of medication for his service-connected right hip, 
right knee, and left knee disabilities.  

Service connection may be granted for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310 (2004).  Judicial 
interpretation of the matter of secondary service connection, 
embodied in 38 C.F.R. § 3.310, requires consideration of 
whether or not a service-connected disability either causes 
or aggravates another condition.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  These considerations require development of 
the medical record, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  

During a visit in May 1999, the veteran was reminded to avoid 
non-steroidal anti-inflammatory drugs (NSAIDS) as well as 
decreasing caffeine, alcohol, and tobacco.  The statement 
suggests that the use of NSAIDS would affect the gastric 
ulcer, but it is not a concrete nexus opinion.  Therefore, 
the Board finds that an examination is in order for the 
purpose of securing the requisite nexus opinion.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004). 

The Board does note that the veteran's DD Form 214 shows that 
he served in Southwest Asia during the Persian Gulf War.  
Therefore, the veteran has the requisite service as described 
under 38 C.F.R. § 3.317(d).  However, the medical evidence of 
record indicates that there is a question regarding the 
nature and etiology of the veteran's chronic joint pain.  

The medical records show that the veteran has been treated 
for complaints of chronic multiple joint pain and that 
various tests, including bone scans, EMGs, and x-rays, which 
revealed normal results.  He was initially diagnosed with 
fibromyalgia in 1998.  However, in a January 1999 report, a 
VA physician noted that a fee basis rheumatology evaluation 
failed to show any etiology for the veteran's complaints.  
Further, an examiner noted in May 1999 that it was felt that 
the veteran does not have fibromyalgia, and that his chronic 
pain might be psychological.  

The Board points out that questions involving the presence of 
disease involves diagnostic skills and is within the realm of 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the instant case, the medical evidence does not 
offer a clear picture of the veteran's chronic joint pain.  
Therefore, the Board finds that an examination is in order 
for clarification and to secure the requisite nexus opinion.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran should be afforded an 
examination to determine the nature, 
etiology, and severity of his gastric 
ulcer.  The examiner should indicate the 
date of onset of the gastric ulcer.  The 
examiner is requested to review the 
record and to state whether there is a 50 
percent probability or greater that the 
gastric ulcer is the result of, or was 
increased by, the medication used to 
treat service-connected orthopedic 
disabilities.  If it is not medically 
feasible to make such a determination, 
the examiner should clearly state that on 
the written report.  All special studies 
and tests, which, in the opinion of the 
examiner, are reasonably necessary to 
complete the examination and prepare the 
medical opinions, should be accomplished.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for use in studying the case.  
The examiner is requested to indicate the 
clinical basis for his or her opinion.  
The examination report should be typed.

2.  The veteran should be afforded 
comprehensive examinations, including 
rheumatology and psychiatry, to determine 
the nature, etiology and severity of his 
chronic joint pain.  It is imperative 
that each physician designated to examine 
the veteran review the evidence in her 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  All examiners must 
offer an opinion whether it is at least 
as likely as not that the disabilities 
are related to the veteran's period of 
military service, to include due to an 
undiagnosed illness related to Persian 
Gulf War service.  Each opinion must be 
supported by a through rationale.  The 
examination reports should be typed.  

3.  The AMC should readjudicate the 
claims of service connection for a 
gastric ulcer and service connection for 
fibromyalgia, to include as due to an 
undiagnosed illness.  Regarding the claim 
for a gastric ulcer, special 
consideration should be given to whether 
the claimed disability increased in 
severity as a result of treatment of his 
service-connected orthopedic disabilities 
pursuant to Allen v. Brown, 7 Vet. App. 
439 (1995).  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
they should then be given the opportunity 
to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


